Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 1 of 17 Page ID #:121



   1

   2

   3

   4

   5

   6

   7

   8                      UNITED STATES DISTRICT COURT
   9
            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  10
       MANUEL CAMPA, an individual,              Case No.: 8:21-cv-00218 DOC (JDEx)
  11
                           Plaintiff,
  12                                             STIPULATED PROTECTIVE
  13   v.                                        ORDER

  14   WALMART INC., a Delaware
       Corporation, et al.,
  15

  16
                           Defendants.

  17         Based on the parties’ Stipulation (Dkt. 14) and for good cause shown, the

  18   Court finds and orders as follows.

  19         1.    PURPOSES AND LIMITATIONS

  20         Discovery in this action is likely to involve production of confidential,

  21   proprietary or private information for which special protection from public

  22   disclosure and from use for any purpose other than pursuing this litigation may

  23   be warranted. Accordingly, the parties hereby stipulate to and petition the

  24   Court to enter the following Stipulated Protective Order. The parties

  25   acknowledge that this Order does not confer blanket protections on all

  26   disclosures or responses to discovery and that the protection it affords from

  27   public disclosure and use extends only to the limited information or items that

  28   are entitled to confidential treatment under the applicable legal principles.
                                                1
                                                                    PROTECTIVE ORDER
                                                    CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 2 of 17 Page ID #:122



   1         2.        GOOD CAUSE STATEMENT
   2         This action involves confidential information from an investigation into
   3   alleged misconduct involving multiple third party individuals, and confidential
   4   information about third party individuals that implicates the privacy rights of
   5   third parties. This action may also include trade secrets, customer and pricing
   6   lists and other valuable research, development, commercial, financial, technical
   7   and/or proprietary information for which special protection from public
   8   disclosure and from use for any purpose other than prosecution of this action is
   9   warranted. Such confidential and proprietary materials and information consist
  10   of, among other things, confidential business or financial information,
  11   information regarding confidential business practices, or other confidential
  12   research, development, or commercial information (including information
  13   implicating privacy rights of third parties), information otherwise generally
  14   unavailable to the public, or which may be privileged or otherwise protected
  15   from disclosure under state or federal statutes, court rules, case decisions, or
  16   common law. This action also involves medical and psychological records of
  17   Plaintiff that are highly sensitive and confidential. Accordingly, to expedite the
  18   flow of information, to facilitate the prompt resolution of disputes over
  19   confidentiality of discovery materials, to adequately protect information the
  20   parties are entitled to keep confidential, to ensure that the parties are permitted
  21   reasonable necessary uses of such material in preparation for and in the
  22   conduct of trial, to address their handling at the end of the litigation, and serve
  23   the ends of justice, a protective order for such information is justified in this
  24   matter. It is the intent of the parties that information will not be designated as
  25   confidential for tactical reasons and that nothing be so designated without a
  26   good faith belief that it has been maintained in a confidential, non-public
  27   manner, and there is good cause why it should not be part of the public record
  28   of this case.
                                                 2
                                                                     PROTECTIVE ORDER
                                                     CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 3 of 17 Page ID #:123



   1         3.    ACKNOWLEDGMENT OF UNDER SEAL FILING
   2               PROCEDURE
   3         The parties further acknowledge, as set forth in Section 14.3, below, that
   4   this Stipulated Protective Order does not entitle them to file confidential
   5   information under seal; Local Civil Rule 79-5 sets forth the procedures that
   6   must be followed and the standards that will be applied when a party seeks
   7   permission from the court to file material under seal. There is a strong
   8   presumption that the public has a right of access to judicial proceedings and
   9   records in civil cases. In connection with non-dispositive motions, good cause
  10   must be shown to support a filing under seal. See Kamakana v. City and
  11   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
  12   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
  13   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
  14   protective orders require good cause showing), and a specific showing of good
  15   cause or compelling reasons with proper evidentiary support and legal
  16   justification, must be made with respect to Protected Material that a party seeks
  17   to file under seal. The parties’ mere designation of Disclosure or Discovery
  18   Material as CONFIDENTIAL does not— without the submission of
  19   competent evidence by declaration, establishing that the material sought to be
  20   filed under seal qualifies as confidential, privileged, or otherwise protectable—
  21   constitute good cause.
  22         Further, if a party requests sealing related to a dispositive motion or trial,
  23   then compelling reasons, not only good cause, for the sealing must be shown,
  24   and the relief sought shall be narrowly tailored to serve the specific interest to
  25   be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th
  26   Cir. 2010). For each item or type of information, document, or thing sought to
  27   be filed or introduced under seal, the party seeking protection must articulate
  28   compelling reasons, supported by specific facts and legal justification, for the
                                                 3
                                                                     PROTECTIVE ORDER
                                                     CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 4 of 17 Page ID #:124



   1   requested sealing order. Again, competent evidence supporting the application
   2   to file documents under seal must be provided by declaration.
   3   Any document that is not confidential, privileged, or otherwise protectable in
   4   its entirety will not be filed under seal if the confidential portions can be
   5   redacted. If documents can be redacted, then a redacted version for public
   6   viewing, omitting only the confidential, privileged, or otherwise protectable
   7   portions of the document, shall be filed. Any application that seeks to file
   8   documents under seal in their entirety should include an explanation of why
   9   redaction is not feasible.
  10         4.     DEFINITIONS
  11         4.1    Action: this pending federal lawsuit.
  12         4.2    Challenging Party: a Party or Non-Party that challenges the
  13   designation of information or items under this Order.
  14         4.3    “CONFIDENTIAL” Information or Items: information (regardless
  15   of how it is generated, stored or maintained) or tangible things that qualify for
  16   protection under Federal Rule of Civil Procedure 26(c), and as specified above
  17   in the Good Cause Statement.
  18         4.4    Counsel: Outside Counsel of Record and House Counsel (as well
  19   as their support staff).
  20         4.5    Designating Party: a Party or Non-Party that designates
  21   information or items that it produces in disclosures or in responses to discovery
  22   as “CONFIDENTIAL.”
  23         4.6    Disclosure or Discovery Material: all items or information,
  24   regardless of the medium or manner in which it is generated, stored, or
  25   maintained (including, among other things, testimony, transcripts, and tangible
  26   things), that are produced or generated in disclosures or responses to discovery.
  27   ///
  28   ///
                                                 4
                                                                     PROTECTIVE ORDER
                                                     CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 5 of 17 Page ID #:125



   1         4.7    Expert: a person with specialized knowledge or experience in a
   2   matter pertinent to the litigation who has been retained by a Party or its counsel
   3   to serve as an expert witness or as a consultant in this Action.
   4         4.8    House Counsel: attorneys who are employees of a party to this
   5   Action. House Counsel does not include Outside Counsel of Record or any
   6   other outside counsel.
   7         4.9    Non-Party: any natural person, partnership, corporation,
   8   association or other legal entity not named as a Party to this action.
   9         4.10 Outside Counsel of Record: attorneys who are not employees of a
  10   party to this Action but are retained to represent a party to this Action and have
  11   appeared in this Action on behalf of that party or are affiliated with a law firm
  12   that has appeared on behalf of that party, and includes support staff.
  13         4.11 Party: any party to this Action, including all of its officers,
  14   directors, employees, consultants, retained experts, and Outside Counsel of
  15   Record (and their support staffs).
  16         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
  17   Discovery Material in this Action.
  18         4.13 Professional Vendors: persons or entities that provide litigation
  19   support services (e.g., photocopying, videotaping, translating, preparing
  20   exhibits or demonstrations, and organizing, storing, or retrieving data in any
  21   form or medium) and their employees and subcontractors.
  22         4.14 Protected Material: any Disclosure or Discovery Material that is
  23   designated as “CONFIDENTIAL.”
  24         4.15   Receiving Party: a Party that receives Disclosure or Discovery
  25   Material from a Producing Party.
  26         5.     SCOPE
  27         The protections conferred by this Stipulation and Order cover not only
  28   Protected Material (as defined above), but also (1) any information copied or
                                                5
                                                                    PROTECTIVE ORDER
                                                    CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 6 of 17 Page ID #:126



   1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   2   compilations of Protected Material; and (3) any testimony, conversations, or
   3   presentations by Parties or their Counsel that might reveal Protected Material.
   4         Any use of Protected Material at trial shall be governed by the orders of
   5   the trial judge and other applicable authorities. This Order does not govern the
   6   use of Protected Material at trial.
   7         6.    DURATION
   8         Once a case proceeds to trial, information that was designated as
   9   CONFIDENTIAL or maintained pursuant to this protective order used or
  10   introduced as an exhibit at trial becomes public and will be presumptively
  11   available to all members of the public, including the press, unless compelling
  12   reasons supported by specific factual findings to proceed otherwise are made to
  13   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
  14   (distinguishing “good cause” showing for sealing documents produced in
  15   discovery from “compelling reasons” standard when merits-related documents
  16   are part of court record). Accordingly, the terms of this protective order do not
  17   extend beyond the commencement of the trial.
  18         7.    DESIGNATING PROTECTED MATERIAL
  19         7.1   Exercise of Restraint and Care in Designating Material for
  20               Protection. Each Party or Non-Party that designates information or
  21   items for protection under this Order must take care to limit any such
  22   designation to specific material that qualifies under the appropriate standards.
  23   The Designating Party must designate for protection only those parts of
  24   material, documents, items or oral or written communications that qualify so
  25   that other portions of the material, documents, items or communications for
  26   which protection is not warranted are not swept unjustifiably within the ambit
  27   of this Order.
  28   ///
                                                6
                                                                    PROTECTIVE ORDER
                                                    CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 7 of 17 Page ID #:127



   1         Mass, indiscriminate or routinized designations are prohibited.
   2   Designations that are shown to be clearly unjustified or that have been made
   3   for an improper purpose (e.g., to unnecessarily encumber the case development
   4   process or to impose unnecessary expenses and burdens on other parties) may
   5   expose the Designating Party to sanctions.
   6         If it comes to a Designating Party’s attention that information or items
   7   that it designated for protection do not qualify for protection, that Designating
   8   Party must promptly notify all other Parties that it is withdrawing the
   9   inapplicable designation.
  10         7.2   Manner and Timing of Designations. Except as otherwise provided
  11   in this Order, or as otherwise stipulated or ordered, Disclosure of Discovery
  12   Material that qualifies for protection under this Order must be clearly so
  13   designated before the material is disclosed or produced.
  14         Designation in conformity with this Order requires:
  15               (a) for information in documentary form (e.g., paper or electronic
  16   documents, but excluding transcripts of depositions or other pretrial or trial
  17   proceedings), that the Producing Party affix at a minimum, the legend
  18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
  19   that contains protected material. If only a portion of the material on a page
  20   qualifies for protection, the Producing Party also must clearly identify the
  21   protected portion(s) (e.g., by making appropriate markings in the margins).
  22         A Party or Non-Party that makes original documents available for
  23   inspection need not designate them for protection until after the inspecting
  24   Party has indicated which documents it would like copied and produced.
  25   During the inspection and before the designation, all of the material made
  26   available for inspection shall be deemed “CONFIDENTIAL.” After the
  27   inspecting Party has identified the documents it wants copied and produced,
  28   the Producing Party must determine which documents, or portions thereof,
                                                7
                                                                    PROTECTIVE ORDER
                                                    CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 8 of 17 Page ID #:128



   1   qualify for protection under this Order. Then, before producing the specified
   2   documents, the Producing Party must affix the “CONFIDENTIAL legend” to
   3   each page that contains Protected Material. If only a portion of the material on
   4   a page qualifies for protection, the Producing Party also must clearly identify
   5   the protected portion(s) (e.g., by making appropriate markings in the margins).
   6               (b) for testimony given in depositions that the Designating Party
   7   identifies the Disclosure or Discovery Material on the record, before the close
   8   of the deposition all protected testimony.
   9               (c) for information produced in some form other than documentary
  10   and for any other tangible items, that the Producing Party affix in a prominent
  11   place on the exterior of the container or containers in which the information is
  12   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
  13   information warrants protection, the Producing Party, to the extent practicable,
  14   shall identify the protected portion(s).
  15         7.3   Inadvertent Failures to Designate. If timely corrected, an
  16   inadvertent failure to designate qualified information or items does not,
  17   standing alone, waive the Designating Party’s right to secure protection under
  18   this Order for such material. Upon timely correction of a designation, the
  19   Receiving Party must make reasonable efforts to assure that the material is
  20   treated in accordance with the provisions of this Order.
  21         8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  22         8.1. Timing of Challenges. Any Party or Non-Party may challenge a
  23   designation of confidentiality at any time that is consistent with the Court’s
  24   Scheduling Order.
  25         8.2   Meet and Confer. The Challenging Party shall initiate the dispute
  26   resolution process under Local Rule 37-1 et seq.
  27         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
  28   joint stipulation pursuant to Local Rule 37-2.
                                                  8
                                                                      PROTECTIVE ORDER
                                                      CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 9 of 17 Page ID #:129



   1         8.4 The burden of persuasion in any such challenge proceeding shall be
   2   on the Designating Party. Frivolous challenges, and those made for an
   3   improper purpose (e.g., to harass or impose unnecessary expenses and burdens
   4   on other parties) may expose the Challenging Party to sanctions. Unless the
   5   Designating Party has waived or withdrawn the confidentiality designation, all
   6   parties shall continue to afford the material in question the level of protection to
   7   which it is entitled under the Producing Party’s designation until the Court
   8   rules on the challenge.
   9         9.    ACCESS TO AND USE OF PROTECTED MATERIAL
  10         9.1 Basic Principles. A Receiving Party may use Protected Material that
  11   is disclosed or produced by another Party or by a Non-Party in connection with
  12   this Action only for prosecuting, defending or attempting to settle this Action.
  13   Such Protected Material may be disclosed only to the categories of persons and
  14   under the conditions described in this Order. When the Action has been
  15   terminated, a Receiving Party must comply with the provisions of section 15
  16   below (FINAL DISPOSITION).
  17         Protected Material must be stored and maintained by a Receiving Party
  18   at a location and in a secure manner that ensures that access is limited to the
  19   persons authorized under this Order.
  20         9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
  21   otherwise ordered by the court or permitted in writing by the Designating
  22   Party, a Receiving Party may disclose any information or item designated
  23   “CONFIDENTIAL” only to:
  24               (a) the Receiving Party’s Outside Counsel of Record in this Action,
  25   as well as employees of said Outside Counsel of Record to whom it is
  26   reasonably necessary to disclose the information for this Action;
  27   ///
  28   ///
                                                9
                                                                    PROTECTIVE ORDER
                                                    CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 10 of 17 Page ID #:130



    1                  (b) the officers, directors, and employees (including House
    2   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
    3   this Action;
    4                  (c) Experts (as defined in this Order) of the Receiving Party to
    5   whom disclosure is reasonably necessary for this Action and who have signed
    6   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    7                  (d) the court and its personnel;
    8                  (e) court reporters and their staff;
    9                  (f) professional jury or trial consultants, mock jurors, and
   10   Professional Vendors to whom disclosure is reasonably necessary for this
   11   Action and who have signed the “Acknowledgment and Agreement to Be
   12   Bound” (Exhibit A);
   13                  (g) the author or recipient of a document containing the
   14   information or a custodian or other person who otherwise possessed or knew
   15   the information;
   16                  (h) during their depositions, witnesses, and attorneys for witnesses,
   17   in the Action to whom disclosure is reasonably necessary provided: (1) the
   18   deposing party requests that the witness sign the form attached as Exhibit A
   19   hereto; and (2) they will not be permitted to keep any confidential information
   20   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
   21   A), unless otherwise agreed by the Designating Party or ordered by the court.
   22   Pages of transcribed deposition testimony or exhibits to depositions that reveal
   23   Protected Material may be separately bound by the court reporter and may not
   24   be disclosed to anyone except as permitted under this Stipulated Protective
   25   Order; and
   26   ///
   27   ///
   28   ///
                                                    10
                                                                          PROTECTIVE ORDER
                                                          CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 11 of 17 Page ID #:131



    1                  (i) any mediators or settlement officers and their supporting
    2   personnel, mutually agreed upon by any of the parties engaged in settlement
    3   discussions.
    4         10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
    5                  PRODUCED IN OTHER LITIGATION
    6         If a Party is served with a subpoena or a court order issued in other
    7   litigation that compels disclosure of any information or items designated in this
    8   Action as “CONFIDENTIAL,” that Party must:
    9                  (a) promptly notify in writing the Designating Party. Such
   10   notification shall include a copy of the subpoena or court order;
   11                  (b) promptly notify in writing the party who caused the subpoena
   12   or order to issue in the other litigation that some or all of the material covered
   13   by the subpoena or order is subject to this Protective Order. Such notification
   14   shall include a copy of this Stipulated Protective Order; and
   15                  (c) cooperate with respect to all reasonable procedures sought to be
   16   pursued by the Designating Party whose Protected Material may be affected. If
   17   the Designating Party timely seeks a protective order, the Party served with the
   18   subpoena or court order shall not produce any information designated in this
   19   action as “CONFIDENTIAL” before a determination by the court from which
   20   the subpoena or order issued, unless the Party has obtained the Designating
   21   Party’s permission. The Designating Party shall bear the burden and expense of
   22   seeking protection in that court of its confidential material and nothing in these
   23   provisions should be construed as authorizing or encouraging a Receiving Party
   24   in this Action to disobey a lawful directive from another court.
   25   ///
   26   ///
   27   ///
   28   ///
                                                  11
                                                                       PROTECTIVE ORDER
                                                       CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 12 of 17 Page ID #:132



    1         11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
    2               BE PRODUCED IN THIS LITIGATION
    3               (a) The terms of this Order are applicable to information produced
    4   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
    5   information produced by Non-Parties in connection with this litigation is
    6   protected by the remedies and relief provided by this Order. Nothing in these
    7   provisions should be construed as prohibiting a Non-Party from seeking
    8   additional protections.
    9               (b) In the event that a Party is required, by a valid discovery
   10   request, to produce a Non-Party’s confidential information in its possession,
   11   and the Party is subject to an agreement with the Non-Party not to produce the
   12   Non-Party’s confidential information, then the Party shall:
   13               (1) promptly notify in writing the Requesting Party and the Non-
   14   Party that some or all of the information requested is subject to a confidentiality
   15   agreement with a Non-Party;
   16               (2) promptly provide the Non-Party with a copy of the Stipulated
   17   Protective Order in this Action, the relevant discovery request(s), and a
   18   reasonably specific description of the information requested; and
   19               (3) make the information requested available for inspection by the
   20   Non-Party, if requested.
   21               (c) If the Non-Party fails to seek a protective order from this court
   22   within 14 days of receiving the notice and accompanying information, the
   23   Receiving Party may produce the Non-Party’s confidential information
   24   responsive to the discovery request. If the Non-Party timely seeks a protective
   25   order, the Receiving Party shall not produce any information in its possession
   26   or control that is subject to the confidentiality agreement with the Non-Party
   27   before a determination by the court. Absent a court order to the contrary, the
   28   ///
                                                12
                                                                     PROTECTIVE ORDER
                                                     CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 13 of 17 Page ID #:133



    1   Non-Party shall bear the burden and expense of seeking protection in this court
    2   of its Protected Material.
    3         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
    4                MATERIAL
    5         If a Receiving Party learns that, by inadvertence or otherwise, it has
    6   disclosed Protected Material to any person or in any circumstance not
    7   authorized under this Stipulated Protective Order, the Receiving Party must
    8   immediately (a) notify in writing the Designating Party of the unauthorized
    9   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
   10   Protected Material, (c) inform the person or persons to whom unauthorized
   11   disclosures were made of all the terms of this Order, and (d) request such
   12   person or persons to execute the “Acknowledgment an Agreement to Be
   13   Bound” attached hereto as Exhibit A.
   14         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
   15                OTHERWISE PROTECTED MATERIAL
   16   When a Producing Party gives notice to Receiving Parties that certain
   17   inadvertently produced material is subject to a claim of privilege or other
   18   protection, the obligations of the Receiving Parties are those set forth in Federal
   19   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   20   whatever procedure may be established in an e-discovery order that provides
   21   for production without prior privilege review. Pursuant to Federal Rule of
   22   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect
   23   of disclosure of a communication or information covered by the attorney-client
   24   privilege or work product protection, the parties may incorporate their
   25   agreement in the stipulated protective order submitted to the court.
   26         14.    MISCELLANEOUS
   27         14.1 Right to Further Relief. Nothing in this Order abridges the right of
   28   any person to seek its modification by the Court in the future.
                                                  13
                                                                       PROTECTIVE ORDER
                                                       CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 14 of 17 Page ID #:134



    1         14.2 Right to Assert Other Objections. By stipulating to the entry of this
    2   Protective Order, no Party waives any right it otherwise would have to object to
    3   disclosing or producing any information or item on any ground not addressed
    4   in this Stipulated Protective Order. Similarly, no Party waives any right to
    5   object on any ground to use in evidence of any of the material covered by this
    6   Protective Order.
    7         14.3 Filing Protected Material. A Party that seeks to file under seal any
    8   Protected Material must comply with Local Civil Rule 79-5. Protected Material
    9   may only be filed under seal pursuant to a court order authorizing the sealing of
   10   the specific Protected Material. If a Party’s request to file Protected Material
   11   under seal is denied by the court, then the Receiving Party may file the
   12   information in the public record unless otherwise instructed by the court.
   13         15.   FINAL DISPOSITION
   14         After the final disposition of this Action, as defined in paragraph 6,
   15   within 60 days of a written request by the Designating Party, each Receiving
   16   Party must return all Protected Material to the Producing Party or destroy such
   17   material. As used in this subdivision, “all Protected Material” includes all
   18   copies, abstracts, compilations, summaries, and any other format reproducing
   19   or capturing any of the Protected Material. Whether the Protected Material is
   20   returned or destroyed, the Receiving Party must submit a written certification
   21   to the Producing Party (and, if not the same person or entity, to the Designating
   22   Party) by the 60-day deadline that (1) identifies (by category, where
   23   appropriate) all the Protected Material that was returned or destroyed and (2)
   24   affirms that the Receiving Party has not retained any copies, abstracts,
   25   compilations, summaries or any other format reproducing or capturing any of
   26   the Protected Material. Notwithstanding this provision, Counsel are entitled to
   27   retain an archival copy of all pleadings, motion papers, trial, deposition, and
   28   hearing transcripts, legal memoranda, correspondence, deposition and trial
                                                 14
                                                                      PROTECTIVE ORDER
                                                      CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 15 of 17 Page ID #:135



    1   exhibits, expert reports, attorney work product, and consultant and expert work
    2   product, even if such materials contain Protected Material. Any such archival
    3   copies that contain or constitute Protected Material remain subject to this
    4   Protective Order as set forth in Section 6 (DURATION).
    5         16.    VIOLATION
    6         Any violation of this Order may be punished by appropriate measures
    7   including, without limitation, contempt proceedings and/or monetary
    8   sanctions.
    9   _____________
   10

   11         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   12

   13
        Dated: April 22, 2021

   14

   15
                                             JOHN D. EARLY
   16
                                             United States Magistrate Judge
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                15
                                                                     PROTECTIVE ORDER
                                                     CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 16 of 17 Page ID #:136



    1                                        EXHIBIT A
    2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3

    4          My name is                                            [print or type full name].
    5   I live at
    6           [print or type full address]. I am working on behalf (or at the direction and
    7   engagement) of _________________.
    8          I declare under penalty of perjury that I have read in its entirety and
    9   understand the Stipulated Protective Order that was issued by the United States
   10   District Court for the Central District of California on April 22, 2021 in the case of
   11   Manuel Campa v. Walmart, Inc., U.S. District Court Case No. 8:21-cv-00218 DOC
   12   (JDEx).
   13          I agree to comply with and to be bound by all the terms of this Stipulated
   14   Protective Order and I understand and acknowledge that failure to so comply could
   15   expose me to sanctions and punishment in the nature of contempt.
   16          I solemnly promise that I will not disclose in any manner any information or
   17   item that is subject to this Stipulated Protective Order to any person or entity except
   18   in strict compliance with the provisions of this Order.
   19          I further agree to submit to the jurisdiction of the United States District Court
   20   for the Central District of California for enforcing the terms of this Stipulated
   21   Protective Order, even if such enforcement proceedings occur after termination of
   22   this action. I hereby appoint                                                       [print
   23   or type full name] of
   24                 [print or type full address and telephone number] as my California
   25   ///
   26   ///
   27   ///
   28   ///
                                                   16
                                                                        PROTECTIVE ORDER
                                                        CASE NO. 8:21-cv-00218 DOC (JDEx)
Case 8:21-cv-00218-DOC-JDE Document 15 Filed 04/22/21 Page 17 of 17 Page ID #:137



    1   agent for service of process in connection with this action or any proceedings
    2   related to enforcement of this Stipulated Protective Order.
    3

    4   Dated:
    5   City and State where sworn and signed:
    6   Printed name:
    7   Signature:
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  17
                                                                       PROTECTIVE ORDER
                                                       CASE NO. 8:21-cv-00218 DOC (JDEx)
